Citation Nr: 1601632	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  15-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The Veteran served on active duty from February 1960 to February 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Any low back problems during service were not chronic.  The Veteran's current low back disability began many years after service and was not caused by any incident of service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

A standard February 2011 letter satisfied the duty to notify provisions for the low back claim.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records, as well as records from the Joel Health Clinic and Womack Army Medical Center at Fort Bragg, North Carolina, have also been obtained.  

The Veteran was provided with a VA examination in June 2013.  The examination, with a medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains reasoned explanations.  Thus, VA's duty to assist has been met for this claim.  

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Veteran contends that he has a low back disability that is related to service.  He specifically maintains that his low back pain began during his period of service.  He reports that he did not receive treatment for his low back problems because they were not constant.  He essentially indicates that he suffered from low back problems during service and that he has had low back problems since that time.  

His service treatment records indicate that he was treated for a low back problem on one occasion during service.  A May 1961 treatment entry noted that the Veteran was seen for back pain of three or four day's duration.  The examiner stated that there was no known injury, but that the Veteran was lifting.  The diagnosis, which is somewhat illegible, was apparently mild lumbar neuralgia (or myalgia).  The examiner reported that the Veteran was prescribed Mephenesin.  

The remaining service treatment records do not show treatment for any low back problems.  On a medical history form at the time of a January 1980 separation examination, the Veteran checked that he did not have recurrent back pain.  The reviewing examiner did not refer to any low back problems.  A January 1980 objective separation examination report included a notation that the Veteran's spine and other musculoskeletal systems were normal.  

Based on this evidence, a chronic low back disability was not expressly diagnosed during the Veteran's period of service.  

Post-service private and VA treatment records, as well as records from the Joel Health Clinic and Womack Army Medical Center show treatment for disorders, including variously diagnosed low back disabilities such as an L2-L3 disc herniation, with left-sided radiculopathy, and a possible extruded fragment; history of back pain with a history of surgery; degenerative disc disease of the lumbar spine or lumbosacral intervertebral disc syndrome; and spinal stenosis.  

For example, a November 2004 treatment report from the Carolina Neurosurgical Services, P.A., indicated that the Veteran reported that he had suffered from back problems on and off for the previous ten years.  He stated that, presently, his pain went down his left leg with a sharp pain, initially, and that it would then stop at the knees.  He indicated that the pain would also then travel back up the front of his left thigh with associated numbness.  The impression was an L2-L3 disc herniation, with left-sided radiculopathy, and a possible extruded fragment.  The examiner recommended a left-sided L2-L3 discectomy.  

A January 2005 operative report from the Cape Fear Valley Health System noted that the Veteran had been seen with moderately severe back pain and left-sided leg pain, with a herniated disc at L2-L3 and a possible extruded fragment.  The Veteran underwent a partial left L2 laminectomy; an L2-L3 foraminotomy of the left side; and a discectomy at L2-L3, with compression of the nerve roots.  The postoperative diagnosis was an L2-L3 herniated disc with left-sided radiculopathy, with severe foraminal stenosis, lateral recess syndrome, and facette hypertrophy.  

A June 2010 VA treatment entry noted an assessment that included a history of back pain with a history of back surgery.  

A June 2013 VA examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that his back had been bothering him for a long, long time.  He stated that he would have pain across his lower back and that, sometimes, he would only have pain on his left side.  The Veteran indicated that his back pain began while he was in the service, but that he was not treated for it because it wasn't a steady problem.  He reported that he had worked at Walmart for the previous twenty-five years, and that he would pick up boxes that weighed between five and forty-five pounds.  He maintained that he could choose to be a greeter at the door, which would not involve any lifting, but that he found that position to be too boring because he liked to be active.  The Veteran stated that he would sometimes feel a sharp pain in his lower back when he would lift the boxes.  The diagnoses were degenerative disc disease of the lumbar spine, or lumbosacral intervertebral disc syndrome, and lumbar spinal stenosis.

The examiner indicated that the claimed low back disability was less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran had a normal physical examination upon his entrance to the Army in February 1960.  The examiner stated that the Veteran was seen on May 13, 1961 for a complaint of back pain.  It was noted that the Veteran was diagnosed with mild lumbar neuralgia of three to four days duration, with no known injury, at that time.  The examiner indicated that the Veteran was described Mephenesin (for muscle spasms) four times daily.  The examiner reported that the Veteran checked that he did not have back pain on a January 1980 medical history form at the time of his separation examination.  It was noted that the Veteran had a normal physical examination with complaints of hearing loss in the left ear; a refractive error, near vision; recurrent indigestion; and a complaint that his knees were beginning to bother him.  The examiner stated that the only examination and treatment for the Veteran's complaint of low back pain during his twenty years of active duty in the service, was on May 13, 1961.  

The examiner indicated that the Veteran was diagnosed with an L2-L3 herniated disc, with left-sided radiculopathy; severe foraminal stenosis; lateral recess syndrome; and facet hypertrophy, status post lumbar spine surgery, in January 2005.  It was noted that at the time of the Veteran's initial surgical evaluation appointment in November 2004, he reported that he had back problems on and off for the previous ten years.  The examiner stated that, at that time, the Veteran was being evaluated for surgical intervention for complaints of pain with radiation to his left leg and associated numbness.  It was noted that the Veteran underwent physical therapy postoperatively and that he was able to return to his position at Walmart within a few weeks of surgery.  The examiner stated that the Veteran continued to work at Walmart and that his duties included lifting boxes weighing from five to forty pounds.  The examiner remarked that the Veteran had not missed time from work due to his back pain, other than when he had surgery, with recovery time, in 2005.  The examiner commented that based on the evidence, and the lack of treatment for back problems between 1961 and 2005, it was less likely as not (less than 50/50 probability) that the Veteran's back condition was caused by or the result of his back pain in May 1961 while he was on active duty.  

The Board notes that the probative evidence as a whole provides no continuity of symptomatology of any low back arthritis since the Veteran's period of service.  Nor is any current low back disability otherwise medically linked to an incident of service.  There is no indication from a probative medical source that the low back complaints, on one occasion during the Veteran's period of service, may be reasonably associated with his current low back disability (degenerative disc disease of the lumbar spine, or lumbosacral intervertebral disc syndrome, and lumbar spinal stenosis, etc.), diagnosed decades after service.  The medical evidence does not suggest that the Veteran's current low back disability is related to his period of service.  In fact, the probative medical evidence provides negative evidence against this finding, indicating that his present low back disability began many years after his period of service, without relationship to service.  In June 2013, a VA examiner, after a review of the Veteran's claims files, specifically concluded that the Veteran's current low back disability was not related to his period of service.  

The Veteran has alleged that his current low back disability had its onset during his period of active duty.  However, while the Veteran is competent to report that he had a low back injury and/or low back problems during his period of service, he is not competent to relate his currently claimed low back disability to service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself).  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A lay opinion is not sufficient in this case to prove nexus in this specific case.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for a low back disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.  


REMAND

The remaining issue on appeal is entitlement to service connection for hypertension.  

The Veteran is service connected for coronary artery disease (coronary artery disease with stents).  He is also service connected for posttraumatic stress disorder (PTSD); diabetes mellitus; bilateral hearing loss; and for tinnitus.  The Veteran essentially contends that he has hypertension that is related to service, to include as due to Agent Orange exposure, or, more specifically, that is related to his service-connected coronary artery disease and diabetes mellitus.  

The Veteran's service treatment records do not specifically show complaints, findings, or diagnoses of hypertension, or any elevated blood pressure readings.  Post-service private and VA treatment records, as well as records from the Joel Health Clinic and Womack Army Medical Center show treatment for hypertension.  

A December 2011 VA examination report noted that the Veteran's medical records, including his service treatment records, were reviewed.  The Veteran reported that he had hypertension since 1968.  He stated that he was currently receiving treatment with Lopressor since 2007, and that his response had been good with no side effects.  It was also noted that the Veteran was treated with Lisinopril since 2006, with a good response and no side effects.  The diagnosis was hypertension.  The examiner commented that the Veteran's hypertension was not secondary to, or aggravated by, his service-connected ischemic heart disease.  The examiner stated that hypertension and ischemic heart disease were completely distinct entities.  The examiner maintained that ischemic heart disease could be theoretically aggravated by hypertension, but that the reverse was not true.  

The Board observes that the VA examiner did not address whether the Veteran's hypertension was related to his period of service, to include presumed Agent Orange exposure during service.  The Board notes that although hypertension is not listed as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  

Additionally, the Board notes that the examiner did not address whether the Veteran's service-connected diabetes mellitus and/or his service-connected PTSD caused or aggravated his hypertension.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  

A subsequent June 2012 VA diabetes mellitus examination report included a notation that the Veteran's claims file was reviewed.  The diagnosis was diabetes mellitus, type II.  The examiner indicated that the Veteran's hypertension was not at least as likely as not (at least a 50 percent probability) due to his diabetes mellitus.  The examiner also maintained that the Veteran's diabetes mellitus did not at least as likely as not (at least a 50 percent probability) permanently aggravate the Veteran's hypertension.  

The Board observes that the VA examiner did not provide any rationales for his opinions that the Veteran's hypertension was not at least as likely as not due to, or aggravated by, his service-connected diabetes mellitus.  Additionally, the examiner did not address whether the Veteran's service-connected coronary artery disease, or for that matter his service-connected PTSD, caused or aggravated his hypertension.  El-Amin, 26 Vet. App. at 136.  Further, the Board notes that the examiner did not address whether the Veteran's hypertension was related to his period of service, to include presumed Agent Orange exposure during service.  

In light of the deficiencies with the medical opinions in this regard, the Board finds that the Veteran has not been afforded a sufficient VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for hypertension.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for hypertension since July 2012.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed hypertension.  The entire claims file must be reviewed by the examiner.

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veterans' hypertension had its onset during, or is otherwise related to, his period of service.  

The opinion must include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure (e.g. Agent Orange) and hypertension.  

The examiner must further opine as to whether the Veteran's service-connected coronary artery disease, diabetes mellitus, and/or PTSD, caused or aggravated his hypertension.

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  The examiner must address both causation and aggravation or the opinion will be deemed inadequate for adjudication purposes.  

If aggravation of the Veteran's hypertension by the Veteran's service-connected coronary artery disease, diabetes mellitus, and/or PTSD, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed hypertension prior to aggravation by the service-connected disability.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


